Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Draft June 18, 2008 ANNUAL INFORMATION FORM (Fiscal Year Ending March 31, 2008) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 18, 2008 Canada H4T 1G6 TABLE OF CONTENTS 1 . CORPORATE STRUCTURE OF CAE 2 1.1 Name, Address and Incorporation 2 1.2 Inter-corporate Relationships 3 2 . GENERAL DEVELOPMENT OF THE BUSINESS 3 2.1 (a) General 3 2.1 (b) History 3 2.1 (c) Industry Overview and Trends 8 3 . DESCRIPTION OF THE BUSINESS 15 3.1 General 15 3.1 (a) Summary of Business Segments 16 3.1 (b) Production and Services 24 3.1 (c) Specialized Skill and Knowledge 25 3.1 (d) Competition 26 3.1 (e) Components 26 3.1 (f) Intangible Properties 27 3.1 (g) Cycles 27 3.1 (h) Environmental Protection 28 3.1 (i) Employees 28 3.1 (j) Foreign Operations 29 3.2 Risk Factors 29 4 . DIVIDENDS 34 5 . DESCRIPTION OF CAPITAL STRUCTURE 35 6 . MARKET FOR SECURITIES 35 6.1 Trading Price and Volume 35 7 . DIRECTORS AND OFFICERS 36 7.1 Name and Occupation 37 7.2 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 41 8 . TRANSFER AGENTS AND REGISTRARS 42 9 . AUDIT COMMITTEE 42 9.1 Mandate 42 9.2 Membership 42 9.3 Approval of Services 43 10 . ADDITIONAL INFORMATION 44 SCHEDULE A - SUBSIDIARIES 45 SCHEDULE B  CAES AUDIT COMMITTEE MANDATE 48 1 INFORMATION INCORPORATED BY REFERENCE The Companys Managements Discussion and Analysis and its consolidated financial statements for the year ended March 31, 2008, and the notes thereto (Consolidated Financial Statements) appear in the Annual Report to Shareholders for the year ended March 31, 2008 (Annual Report). The Consolidated Financial Statements were prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). For a discussion of the principal difference between Canadian GAAP and the accounting principles generally accepted in the United States, see note 26 to the Consolidated Financial Statements. The information contained in the Managements Discussion and Analysis and the consolidated financial statements for the year ended March 31, 2008, and the notes thereto is specifically incorporated by reference into this Annual Information Form (AIF). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2008 refer to the period from April 1, 2007 to March 31, 2008, references to fiscal 2007 refer to the period from April 1, 2006 to March 31, 2007, and references to fiscal 2006 refer to the period from April 1, 2005 to March 31, 2006. This Annual Information Form contains forward-looking statements with respect to CAE and its subsidiaries based on assumptions which CAE considered reasonable at the time they were prepared and may include information concerning the Companys markets, future financial performance, business strategy, plans, goals and objectives. These forward-looking statements, by their nature, necessarily involve risks and uncertainties that could cause actual results to differ sometimes materially from those contemplated by the forward-looking statements. Statements preceded by the word believe, expect, anticipate, intend, continue, estimate, may, will, should and/or similar expressions are forward-looking statements. CAE cautions the reader that the assumptions regarding future events, many of which are beyond the control of CAE, may affect the extent to which a particular projection materializes and/or could ultimately prove to be incorrect; accordingly, readers are cautioned not to place undue reliance on these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations are discussed in the section Risk Factors herein. The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law or regulation. In particular, forward-looking statements do not reflect the potential impact of any merger, acquisition or other business combinations or divestitures that may be announced or completed after such statements are made. 1. CORPORATE STRUCTURE OF CAE Name, Address and Incorporation On March 17, 1nc. (Company or CAE) was incorporated as Canadian Aviation Electronics Ltd. under the laws of Canada by letters patent. In 1965, the name of the Company was changed to CAE Industries Ltd. and in 1993 the Company changed its name to CAE Inc. 2 The Company was continued in 1977 under the Canada Business Corporations Act (CBCA). In 1979, the articles of the Company were amended to change its authorized share capital to an unlimited number of common shares, and again in 1981 to authorize an unlimited number of preferred shares, issuable in series, with such rights, privileges, restrictions and conditions as the Directors of the Company may determine. On June 9, 1995, the Companys articles were amended to authorize the Directors to appoint additional Directors in accordance with the provisions of the CBCA. On April 1, 2001, the Company amalgamated with CAE Electronics Ltd., its wholly-owned subsidiary. The Companys registered office is located at 8585 Côte-de-Liesse, Saint-Laurent, Québec , Canada H4T 1G6, telephone: (514) 341-6780, fax: (514) 340-5530. 1.2 Inter-corporate Relationships The direct and indirect subsidiaries and other ownership interests of the Company are set out in Schedule A hereto. 2. GENERAL DEVELOPMENT OF THE BUSINESS 2.1(a) General We design, manufacture, supply and market simulation products and provide training and services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations. We also offer a range of commercial off the shelf (COTS) modelling and simulation software through our Presagis group of companies, and we own and operate a global network of training centres for pilots, cabin crew and maintenance technicians. Our full-flight simulators (FFSs) replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. Over 6,000 employees work full-time in production and training facilities in 20 countries around the world. Approximately 93% of CAEs annual revenues come from worldwide exports and international activities. 2.1(b) History Following incorporation in 1947, CAEs primary business focused on the repair and overhaul of electronic and electro-mechanical equipment, as well as the design and installation of telecommunication and navigational systems. By the early 1950s, the Company had started to pursue new areas of opportunity in the design, development and manufacture of flight, radar and 3 weapons simulators for Canadian defence requirements. A few years later, CAE began its commercial flight simulation activities. Today CAE is a world leader in providing integrated training services, products and simulation and modelling technologies to the civil aviation industry and defence forces around the world. We provide a full array of training and services to all segments of aviation, and design, manufacture, supply and market simulation equipment. In our expanding global network of training centres we provide ground and flight training for pilots, aircraft maintenance technicians and cabin crew member who work for major commercial airlines, business aircraft operators, aircraft manufacturers and military organizations. Our integrated training solutions are built to enhance the safety and efficiency of operations. Using the most advanced flight training technology and innovative training methodologies, these solutions are designed to create a learning environment that is practical and operationally-oriented for pilots, aircraft maintenance technicians and cabin crews of all levels. In a reorganization of management responsibilities announced in May 2006, sales and marketing of civil and military simulation equipment, and military training and services were brought under the newly named Simulation Products and Military Training & Services Group led by Marc Parent, Group President. The most important priorities of Simulation Products  Civil (SP/C) and Simulation Products  Military (SP/M) are customer satisfaction, financial performance, lowering manufacturing costs, shortening manufacturing cycle times, and developing efficient and innovative technologies that further improve our simulation products and help CAE maintain its simulation leadership in both civil and military markets. In addition, CAE formed an Innovations Group under the direction of Jeff Roberts, Group President, who is also responsible for the Training and Services - Civil (TS/C) segment. Exploring different opportunities to build on our key strengths and tap new, emerging and adjacent markets to invest in, this group is focused on leveraging our core competencies in areas such as aviation services and transportation and more specifically the application of simulation technology and expertise within the healthcare industry. CAE is investing in software and hardware innovations that are intended to sustain its leading-edge technologies as well as complement its training services for CAE training centres and other customers. Examples of such innovations in recent years are the new CAE 5000 Series full-flight simulators, new generation CAE Simfinity TM suite of flight training devices and desktop trainers, CAE Tropos-6000 TM and CAE Medallion-6000 image generators, CAE True TM electric motion system, CAEs True TM Environment for more realistic air traffic control simulation and CAE True TM Airport, a new subscription-based service designed to keep customers visual databases current with constantly changing airport environments. TS/C has continued to invest in training and services for pilots, aircraft maintenance technicians and cabin crew members. The consistent growth of our training network, which currently consists of over 120 full-flight simulators located in 24 locations, across 4 continents, proves CAEs commitment to bringing training closer to the customer. CAE has also leveraged on its core competencies and now provides a wider range of training and services. CAE remains dedicated to serving all segments of aviation on a global scale, and this includes expanding our business training platforms within our four training hubs for business aircraft operators located in 4 Europe, Middle East and the US and by propelling our pilot and training services into emerging markets. CAE has continued its investment in pilot training, and its increased access to the US and European military markets, during the past three years. In addition to acquisitions, CAEs move into civil training and services was further accelerated during that period with the following training centre initiatives by TS/C: · CAE and Iberia Lineas Aereas de Espana, SA (Iberia) formed an aviation training joint venture, consolidating the assets of their respective Spanish training centres  CAEs in Alcala and Iberias at the Barajas airport. Iberia trains its approximately 2,000 pilots at the joint venture training centre, which also attracts third party training from the surrounding region. CAE has 80% of the equity of the joint venture company. The current operation comprises 10 FFSs in Barajas. · CAE completed its second expansion of its Burgess Hill, UK training centre, bringing the number of bays to twelve, and has announced plans to add another three bays by end of calendar year 2009, bringing the centre to a total of 15 bays. The Burgess Hill facility currently operates nine FFSs. · With demand for airline pilots growing worldwide, CAE is witnessing increasing interest in its pilot provisioning program, a turnkey service that includes a complete range of pilot recruiting and training for airlines. CAEs customer list continues to expand with contracts from, for example, Ryanair, Jazeera Airways, Kingfisher Airlines, Indigo and Wizz Air. · This year CAE also expanded its global reach into India. Our first Indian type-rating training operation (TRTO) is scheduled to open in Bangalore in the fall of 2008. CAE has also signed contracts with the government of India to provide pilot training in two national flight academies: CAE became the managing partner of the Indian governments flight training academy, Indira Gandhi Rashtriya Uran Akademi (IGRUA), located in Rae Bareli, and also signed a joint venture agreement with the Airport Authority of India (AAI) to develop the Rajiv Gandhi National Flying Training Institute (RGNFTI), located in Gondia and scheduled to open in fiscal 2009. · CAE officially opened its new North East Training Centre near Morristown Airport, New Jersey, USA in June 2007. The state-of-the-art North East Training Centre is the first to offer training for the Dassault Falcon 7X, and also features training for the Falcon 900EX EASy, Falcon 2000EX EASy, the Gulfstream IV and 450/550, the Sikorsky S76C+/B helicopter and the Hawker 800xpi. CAE is expanding the center from six to fifteen simulator bays to support the installation of more FFSs. · In support of continued aviation growth in China, ZFTC (CAEs joint venture with China Southern Airlines in Zhuhai, China) has expanded its operation with the construction of a new eight bay facility. The expanded facility became operational this year and is offering A320, A330 and Boeing 737 training, and we announced the addition of two more A320 5 FFSs to be operational in early 2009 bringing the total number of simulators in operation by ZFTC to fifteen. · A ten year joint venture agreement was signed with Embraer to provide training for their new light and very light jets, the Phenom 300 and 100, and work continues on implementing the new training company. We are planning to begin Phenom training in 2009. · In 2006, CAE launched a Services business to leverage core competencies in training to provide additional services to our broader customer base. These include training center operations, maintenance technician training, and courseware creation and delivery services. Recent examples of the progress of this initiative include service contracts with Jetblue, Etihad and the FAA. CAE has experienced numerous successes in the military market through its SP/M and TS/M segments in recent years, including: · CAE has developed a leadership position on the NH90 helicopter program, which is the largest helicopter program ever launched in Europe with firm orders now totaling over 500 helicopters. In December 2004, Germanys government signed a private finance initiative (PFI) contract with an industry consortium to provide comprehensive NH90 training services. The industry consortium includes CAE, Thales, Eurocopter, and Rheinmetall Defence Electronics, which each own 25% of Helicopter Flight Training Services (HFTS) GmbH. HFTS will have responsibility for delivering NH90 training services to the German Armed Forces through 2022 as well as two other customers on a contract basis. The first of three NH90 training centres in Germany will open in 2008 at Bueckeburg, with the other two training centres at Fassberg and Holzdorf scheduled to open in 2009. The design, development, and manufacture of NH90 training media, including the NH90 full-mission simulators (FMS), for the three Germany training centres has been led by a joint venture called Helicopter Training Media International (HTMI). The HTMI joint venture is owned equally by CAE and Thales, who have come together on the NH90 program to deliver world-class synthetic training media for the NH90 helicopter. CAE is also the prime contractor with overall responsibility for providing two MRH90 full-flight and mission simulators (FFMSs), training facilities, and comprehensive engineering and support services to the Commonwealth of Australia. · The United States Navy operates one of the worlds largest helicopter fleets to perform a range of missions, including anti-submarine warfare, anti-surface warfare, and search and rescue. The Navy is acquiring a total of more than 500 of two versions of the MH-60 Seahawk helicopter the MH-60S Sierra and the MH-60R Romeo. In recent years, CAE has won several competitive procurements to design and develop a range of training and mission rehearsal systems for both the MH-60S and MH-60R. CAE is developing both operational flight trainers and weapons tactics trainers, and recently won a program to develop MH-60R avionics maintenance trainers. 6 · CAE has long been recognized for its leadership position designing and developing training systems for the C-130 Hercules aircraft. In the past year, CAE won another program involving the C-130 when the Company was selected to develop one C-130H FMS and one KDC-10 tanker FMS for the Royal Netherlands Air Force (RNLAF) to support flight and mission training. Both simulators will be qualified to Level D standards, the highest qualification for flight simulators, by the Netherlands Militaire Luchtvaart Autoriteit (Military Aviation Authority). The simulators will be delivered and made ready for training in 2009, at which time CAE will then provide comprehensive maintenance and support services. · CAE was selected by Alenia Aermacchi (AAEM) as the preferred FMS supplier for the M-346 aircraft, AAEMs new generation advanced lead-in fighter trainer. As part of the overall M-346 ground-based training system, CAE will initially design and manufacture a prototype M-346 flight training device (FTD). The M-346 FTD will feature a high- fidelity replica of the M-346 cockpit with CAEs Medallion-6000 image generator driving a dome display that includes liquid crystal on silicon (LCoS) projectors. CAE will also provide a simulation-based development and validation environment so AAEM engineers and test pilots can perform a range of tests as the M-346 completes its development. This relationship with AAEM positions CAE well in the growing market for advanced lead-in fighter trainer aircraft. · CAE is developing an A330 Multi-Role Tanker/Transport (MRTT) FFMS, a new training facility, and a CAE Simfinity TM -based mission systems trainer for the Australian Defence Forces. When the A330 FFMS is delivered to Royal Australian Air Force base Amberley in 2009, CAE will then provide five years of support services for the A330 MRTT training systems. The provision of support services will be contracted as part of CAEs existing Management and Support of Australian Defence Forces (ADF) Aerospace Simulators (MSAAS) contract. · The CAE-designed/developed Common Database (CDB) for the United States Special Operations Command (USSOCOM) is now in-service. Following the development of the CDB architecture, CAE was responsible for implementing the CDB on two combat mission simulators for the US Special Operations Forces 160 th Special Operations Aviation Regiment  Airborne. The first simulator to use the CDB was a MH-47G Chinook simulator, which became operational in 2007. The second simulator to use the CDB is an MH-60L Black Hawk simulator, which CAE delivered in early 2008. The CDB is playing a key role in meeting USSOCOMs requirement for enhanced capabilities to support rapid mission rehearsal timelines using high-fidelity simulation. Other defence forces around the world are also considering how the CDB can support their synthetic training and mission rehearsal requirements. Through its SP/C segment, CAE continues to lead the market in the sales of full-flight simulators and other flight training devices. The SP/C segment continues to invest in technology to improve its product offering in terms of cost, schedule, performance, and additional features that enhance safety and efficiency. Recent developments included: · Developing a breakthrough product, the CAE 5000 Series full-flight simulator, designed specifically to address training requirements for high-volume commercial narrow-body 7 aircraft such as the Boeing 737 and the Airbus A320, as well as the business jet market, including the emerging Very Light Jets (VLJs). In fiscal year 2008, CAE delivered the first 5000 Series FFSs: an A320 to CAEs own training centre in Burgess Hill, UK and a B737 to Qantas in Australia. The CAE 5000 Series A320 for the Burgess Hill, UK training centre achieved Level D certification in February 2008. · Launching CAE True Environment for CAEs family of full-flight simulators and flight training devices. CAE True Environment offers a dynamic and comprehensive air traffic control (ATC) environment. CAE teamed with Adacel, a leader in ATC simulation, to provide high volume air and ground traffic linked to realistic and context-specific voice communications using sophisticated speech recognition and text-to-speech technology. The automated communication covers exchanges between the student pilots and simulated entities such as other aircraft, airport controllers and airport ground vehicles. Interactive and fully integrated within the flight simulator, CAE True Environment ensures that what pilots say and hear is fully correlated with what they see in the simulators visuals. CAE True Environment also helps reduce instructor and evaluator workload by eliminating the need for ATC role-playing. · Introducing the CAE True Airport service, which offers airlines and third-party training providers operating CAE visual systems the concurrency of the airport scenes in the visual databases used for flight training. CAE maintains customer-selected visual airport databases current and up-to-date, and then makes these updated databases immediately available for download through a user-friendly web portal. The databases are compatible with CAE Tropos-6000 and CAE Tropos II image generators and are certifiable to Level D qualification standards according to Federal Aviation Administration (FAA) and European Joint Aviation Authority (JAA) requirements. Customers subscribe to the CAE True Airport service on an annual basis, and receive automatic notifications when a new version of airports they have subscribed to are available for download. Using advanced database development tools, CAE updates the airport databases whenever changes to the airport environment require database updates, such as the addition of new runways, air traffic control towers or other prominent buildings. 2.1(c) Industry Overview and Trends The civil and military markets CAE serves are driven by factors particular to each market. CAE believes the civil market is most affected by the world gross domestic product (GDP), which in turn drives air travel, measured in revenue passenger kilometers (RPK). This RPK generation needs to be satisfied by aircraft deliveries in addition to the existing fleet, and then corrected for attrition. Finally direct factors influence the total offering such as the nature, size and composition of aircraft fleets, aircraft delivery schedules, pilot demographics, certification requirements and market demand for commercial and business air travel, which in particular is also influenced by corporate profits. The Company believes the military market is mostly influenced by a combination of defence spending and the nature of military activity. Demand for CAEs military products and services are also influenced by the degree to which Military forces globally tend toward the outsourcing of functions to the private sector. As well, CAEs military business is expected to be impacted by the extent to which synthetic training and mission rehearsal solutions gain market acceptance as an alternative to live training, such as flying an actual aircraft or firing an actual weapon. 8 Simulation Products/Civil (SP/C) The use of flight simulators in pilot and crew training is well established within the commercial and business markets. Increased use of simulators has occurred as a result of the growth in commercial and business air travel which, in turn, has driven fleet expansion and increased demand for pilot training. Civil simulator usage has also increased due to advances in technology that enable increased realism and the significant cost savings provided by flight simulation training compared to actual flight time. The use of synthetically-generated reproductions of airport configurations and use of satellite terrain imagery incorporated into the simulation further enhance the effectiveness of simulation training.
